443 F.2d 925
UNITED STATES of Americav.Kasper Alexander EL, Appellant.
No. 17690.
United States Court of Appeals, Third Circuit.
Submitted June 10, 1971.
Decided June 16, 1971.

Myron P. Maurer, Newark, N. J., for appellant.
Marc L. Dembling, Asst. U. S. Atty., Newark, N. J. (Herbert J. Stern, U.S. Atty., Newark, N. J., William M. Treadwell, Asst. U. S. Atty., on the brief), for appellee.
Before STALEY and ADAMS, Circuit Judges, and GARTH, District Judge.
OPINION OF THE COURT
PER CURIAM:


1
Appellant was convicted of refusing induction into the Armed Services. He had reported as ordered to the induction center but refused induction, stating for the first time that he was conscientiously opposed to war.


2
Having never presented a claim for exemption based on conscientious opposition to war to his local board and having raised the matter for the first time at the induction center, appellant is foreclosed from raising any defense of erroneous classification at his criminal trial. Ehlert v. United States, 402 U.S. 99, 91 S.Ct. 1319, 28 L.Ed.2d 625 (1971); McGee v. United States, 402 U.S. 479, 91 S.Ct. 1565, 29 L.Ed.2d 47 (1971).


3
The judgment of the district court will be affirmed.